 



Exhibit 10.2

AMENDMENT NUMBER ONE
TO THE FORTIS
EXECUTIVE PENSION AND 401(k) PLAN

     THIS AMENDMENT to the Fortis Executive Pension and 401(k) Plan, as amended,
renamed and restated effective as of January 1, 2001 (the “Plan”), is adopted by
the Assurant, Inc. Benefit Plans Committee (the “Committee”).

W I T N E S S E T H:

     WHEREAS, Assurant, Inc. (the “Company”) currently maintains the Plan;

     WHEREAS, the Committee wishes to amend the Plan for certain purposes; and

     WHEREAS, pursuant to Article 9 of the Plan, the Committee reserves the
right to amend the Plan.

     NOW, THEREFORE, the Committee amends the Plan as follows:

1.

     Effective as of February 4, 2004, the name of the Plan is changed to the
“Assurant Executive Pension and 401(k) Plan” and the name of the Company is
changed to “Assurant, Inc.” each place such names appear.

2.

     Effective as of February 4, 2004, Article 1 of the Plan is amended to add
the following as the third paragraph:



    “Effective as of February 4, 2004, Fortis, Inc. merged into Assurant, Inc.,
and the name of the surviving entity is Assurant, Inc. Also effective as of
February 4, 2004, the name of the Plan was changed to the Assurant Executive
Pension and 401(k) Plan.”

3.



    Effective as of October 1, 2004, Section 4.05 is revised to read as follows:



“4.05   Investment of Accounts. Amounts credited to a Participant’s Account will
be invested in the Vanguard Prime Money Market Fund (or such other investment
fund as may be selected by the Investment Committee) until such time as the
Participant requests that such amounts be re-allocated to such other investment
fund(s) as may be made available to Participants under the 401(k) Plan from time
to time. Such amounts may be re-allocated by the Participant thereafter among
such investment funds at such times as permitted by the Committee on a basis

 



--------------------------------------------------------------------------------



 



    applied uniformly to all Participants. The shares of such investment funds
shall be legally owned by the Company. Such investments shall merely indicate
the rate of return on the amounts credited to a Participant’s Account, and shall
not give the Participant an ownership interest, security interest, or preferred
claim on the Company’s interest in such investments. Any change in the
investment fund will be uniformly applied to all Participants.

4.



    Effective as of October 1, 2004, Section  6.02 is revised to read as
follows:



“6.02   Timing of Payment. Subject to Section 6.06, a Participant will receive
benefits under the Plan as soon as is administratively feasible after the
Participant terminates employment with an Employer for any reason.”

5.



    Effective as of May 18, 2004, the following sentences are added to the end
of Article 7:



    “Notwithstanding the foregoing, the Company may establish a trust to which
it may contribute certain assets with respect to the Plan. Assets held in such
trust will remain subject to claims of the Company’s creditors in the event of
the Company’s insolvency, as defined in the trust agreement.”

6.



    Effective as of October 1, 2004, Article 8 is amended in its entirety to
read as follows:

“ARTICLE 8
ADMINISTRATION OF THE PLAN



8.01   Benefit Plans Committee. The Committee will have complete control of the
administration of the Plan with all powers necessary to properly carry out the
provisions of the Plan. In addition to all implied powers and responsibilities
necessary to carry out the objectives of the Plan, the Committee will have the
following specific powers and responsibilities:



(a)   to construe the terms of the Plan and to determine all questions regarding
the administration, interpretation and operation of the Plan;   (b)   to amend
any or all of the provisions of the Plan, except if any amendment would
significantly increase the liabilities of the Plan;   (c)   to determine the
amounts of any benefits payable under the Plan to a Participant, Beneficiary or
other person;

-2-



--------------------------------------------------------------------------------



 



(d)   to keep records of all acts and determinations of the Committee, and to
keep all such records, books of accounts, data and other documents as may be
necessary for the proper administration of the Plan;   (e)   to prepare and
distribute information concerning the Plan to all Participants and
Beneficiaries;   (f)   to do all things necessary to operate and administer the
Plan in accordance with its provisions;   (g)   to delegate to one or more
persons any of the duties described above and these delegates may be employees
of the Company; and   (h)   to appoint administrators or other persons outside
the Company, and to delegate such duties to each administrator or person outside
the Company as the Committee deems appropriate.



8.02   Compensation Committee. The Compensation Committee will have the power
and responsibility to appoint and/or remove members of the Benefit Plans
Committee and the Investment Committee. The Compensation Committee also will
have the power and responsibility to approve the annual amount to be credited as
401(k) Benefits. The Compensation Committee shall have no other responsibilities
with respect to the Plan.   8.03   Executive Committee. The Executive Committee
will have the power and responsibility to approve any amendment that would
significantly increase the liabilities of the Plan; to terminate the Plan in
whole or in part at any time; to authorize the annual amount to be credited as
401(k) Benefits; and to determine the funding policy, if any, for Pension
Benefits. The Executive Committee shall have no other responsibilities with
respect to the Plan.   8.04   Investment Committee. The Investment Committee
will have the power and responsibility to determine the appropriate types of
investments for the 401(k) Benefits under the Plan; and to select, modify, or
eliminate the deemed investment funds to be made available for 401(k) Benefits
from time to time. Any change in deemed investment funds will be uniformly
applied to all Participants. The Investment Committee also will have the power
and responsibility to appoint and/or remove any outside investment advisor,
including an investment advisor to monitor the Company Stock held in the Company
Stock Fund. In addition, the Investment Committee will have the responsibility
to determine the economic assumptions to be used for any actuarial valuation and
disclosures for the Pension Benefits. The Investment Committee will have no
other responsibilities with respect to the Plan.”

-3-



--------------------------------------------------------------------------------



 



7.

Effective as of October 1, 2004, Article 9 is revised to read as follows:

“ARTICLE 9
AMENDMENT AND TERMINATION

The Executive Committee reserves the right to terminate the Plan, at any time
and from time to time, with or without notice. The Committee reserves the right
to modify, alter or amend the Plan, at any time and from time to time, with or
without notice, except that any amendment that would significantly increase the
Company’s liabilities for the Plan must be approved by the Executive Committee;
further provided, that no amendment or termination of the Plan will (without the
written consent of the Participant, if living, and if not, of his Beneficiary)
adversely affect the amount of the benefit to which a Participant or his
Beneficiary is entitled under the terms of the Plan as of the date of the
amendment or termination.”

8.

     Effective as of October 1, 2004, the last two paragraphs of Article 11 of
the Plan are revised to read as follows:

“The Committee’s written notice of its decision on appeal will include specific
reasons for the decision, written in a manner calculated to be understood by the
Claimant, with specific references to the pertinent Plan provisions on which the
decision is based, and a statement that the Participant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the Participant’s claim
for benefits.

Any suit for benefits must be brought within one year after the date the
Committee has made a final denial of a claim for benefits. Notwithstanding any
other provision of the Plan to the contrary, any suit for benefits must be
brought within two years after, in the case of any lump-sum payment, the date on
which the payment was made or for all other claims, the date on which the action
complained of occurred.”

9.

     Effective as of February 4, 2004, the definition of “401(k) Plan” in
Article 12 is revised to read as follows:

“401(k) Plan means, effective as of February 4, 2004, the Assurant 401(k) Plan,
as amended from time to time, or the successor to such plan.”

-4-



--------------------------------------------------------------------------------



 



10.

     Effective as of February 4, 2004, the definition of “Company” in Article 12
is revised to read as follows:

“Company means, effective as of February 4, 2004, Assurant, Inc. or any
Affiliate with employees covered under the applicable Qualified Plan.”

11.

     Effective as of October 1, 2004, the definition of “Committee” in Article
12 is revised to read as follows:

“Committee means the Assurant, Inc. Benefit Plans Committee. The members of the
Committee shall be appointed and/or removed by the Compensation Committee.”

12.

     Effective as of February 4, 2004, the definition of “Pension Plan” in
Article 12 is revised to read as follows:

“Pension Plan means, effective as of February 4, 2004, the Assurant Pension
Plan, as amended from time to time, or the successor to such plan.”

13.

     Effective as of October 1, 2004, Article 12 is amended to add the following
definitions:

“Executive Committee means the committee consisting of the Company’s Chief
Executive Officer, Chief Financial Officer and Executive Vice President of Human
Resources.

Compensation Committee means the Compensation Committee of the Board of
Directors of the Company.

Investment Committee means the investment committee appointed by the
Compensation Committee.”

14.

     Effective as of May 18, 2004, the Plan is amended to add a new Article 13
to read as follows:

-5-



--------------------------------------------------------------------------------



 



“ARTICLE 13
COMPANY STOCK FUND



13.01   Addition of the Company Stock Fund. Effective as of May 18, 2004, the
Company Stock Fund (as defined in Section 13.08(b) of the Plan) will be added as
a fund in which Participants may allocate all or a portion of their Accounts for
deemed investment. The Company Stock Fund will use unit accounting for record
keeping purposes. Units will represent the value of both the shares of Company
Stock and any cash held in the Company Stock Fund used to accommodate daily
transactions such as investment transfers. The Committee will determine from
time to time the target percentage range of the Company Stock Fund that shall be
held in cash.   13.02   Changes in Allocation. A Participant may re-allocate the
portion of his Account that is allocated to the Company Stock Fund for deemed
investment to one or more of the other investment funds in accordance with the
rules established by the Committee under Section 4.05 of the Plan for changing
investment allocations.   13.03   Dividends. If a Participant has all or any
portion of his Account allocated to the Company Stock Fund for deemed investment
on a dividend payment date, the dividends payable on the Company Stock
attributable to such allocation will be credited to the Participant’s Account
and will automatically be invested in the Company Stock Fund.   13.04   No
Pass-Through of Voting, Tender or Other Rights. A Participant shall not be
entitled to vote, tender or exercise any other rights with respect to the shares
of Company Stock attributable to the portion of his Account that is allocated to
the Company Stock Fund for deemed investment.   13.05   No Distributions In
Company Stock. The fact that a Participant has directed that all or a portion of
his Account be allocated to the Company Stock Fund for deemed investment shall
not entitle the Participant to receive a distribution from the Plan in the form
of Company Stock.   13.06   Liquidation Upon Termination of Employment. Upon a
Participant’s termination of employment with the Employer, the portion of the
Company Stock Fund representing the Participant’s deemed investment of his
Account in the Company Stock Fund at the time of his termination of employment
may be liquidated and the resulting funds used to fund the Participant’s
distribution from the Plan.   13.07   Insider Trading. Notwithstanding any other
provision of the Plan to the contrary, all transactions involving Company Stock
under the Plan, including but not limited to deemed investments in the Company
Stock Fund, shall be subject to the Employer’s insider trading policy.

-6-



--------------------------------------------------------------------------------



 



13.08   Definitions. For purposes of this Article 13, the following terms shall
have the following meanings:



(a)   ‘Company Stock’ shall mean the common stock of Assurant, Inc. or any
successor thereto.   (b)   ‘Company Stock Fund’ shall mean a fund established
under the trust adopted in connection with the Plan that invests primarily in
Company Stock.”

* * * * *

     Except as amended herein, the Plan shall continue in full force and effect.

[Signature on Next Page]

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Committee has adopted this Amendment to the Plan on
the date shown below, but effective as of the dates set forth above.

                  ASSURANT, INC.     BENEFIT PLANS COMMITTEE

  By                                                                

      Name                                                             

      Title                                                             

-8-